OFFICE OF THE AITORNEY GENERAL OF TEXAS
                               AUSTIN

GUAl.DC.hUNN
mwmn”ououL
Catmty Superintendent.   Eanh Trustee aballbe
prifa Fou2 iM.lars ($4) per day for the tim

 t0 be paid out sf tfle stete ona couty AO&
able i6OhOOl %Wiaby W5T-PRt dra’m 011 the OraeX
Ol the    COUAt;PbUp3riIIt%nbfit $SLd 61g~1(3aby
tho Preafdent Of the 3OaXa Of COUAtySohO
Trustoe5,   slter apprboal or tic aa~ount,
properly morn to by th6 Pmeiaent        or the
iaoaxa of County 5ehool Trus~oas.
       w3o.lar zn all OaliAtlQ~
                             fa this              Gtate
bavlng h populatltm gt not l*iw than twenty-
thrsiv th0uesnd ana five (23,005) ROF330x0
then tmntpthme            thoua6uka tares huarea          (23,300),
m0~auig         to tha.i.aftt avf3i i abh rsa63ral iitum0 08
tiilme now exfotn      or nay hereerter      f&et,     the County
5chool Trustees ehaSS, hold rasat3sgs once each
nronth 01%the first kiimdoy 3% e&ah iwith,              or ~8
BOOAthorcsftcf         sa prtMAe~bZLeB)or et silo& other
tfn8s whea~anllea by the PXMalattAt of the isO8Xd
of County sahocl Trustees, OF at the loetunca of
tmy 6nr%e (3) zitib&re or aeia DoaHt ana the
County Sugerintcnacnt;         t&6 ifioetin~ pleae to be
at the oounty sect cdl ti t&a off%es ot the County
Supsrfntan&mt,         or at a&ah other ;plaoe in t&a
Gcmtg Courhouse aa tf&y b%aati&aated by the
b?SiaOAt of mid Board or countyYahool Trustew.
&ah Count clahcol ?ru&ae shall bo psld F&m
uousxs      ( iif,) p6~ a8g for the tiatp 8psnt 3.~ at-
tanding swh meetSnga, not to weed                 fifteen
(15)   aayo     LA eny one yew.        iiuab aoolptxmetion
shall bts paid out of tho aohbol &SdnfJrtatretiOA
ma of eaah county by W5XZ%AtiI drawn egeinst
such fund 85 the zfm nolo provlaes,            aftsr the
oppmval Of thlr Act.
:
.           -

        r

    r




                6tata Dowpartarit
                                of .Uuootka - P3ga 4


                      ot.hera with raspaot to the pub110 ptiz2006
                      aought to bo Poo%qli%h%d by the groposcb
                      3.OgiElO~iCUl. In othbr worda th6re wat
                      be a mbatentiel    rmmsa for &d olasuifica-
                      tion.   It ~;~irt AOtbe 6 EWE@3r@lEralrp device
                      rwortad   to r0r ahe purpQS%of &$Vla6 she
                      lo, In saot, a local l&u Elm tqppsermnoe   of Et
                      &tsaOXaf.law."
                          Dobe ah0 Act in p*&tZculE&so ah0 teat laib
                dovm. in   the
                            Nller  v, PZ Rat35 G45s?  (000 ale0 Uemr
                county v. TyJmA,97 8. EfBi(2) 467, I.28 Tea 223).




                             xt ta our OQtibu%
                                             a&c the Acb in guott.oa con-
                trevoneu Artfola      3, SsoE&A   56 of   th4   6Pt3* @AS%f tUtion
                83~14
                   ia      thoroioro,   m&L